Citation Nr: 0001082	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability, claimed as secondary to a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a right knee disability.

3.  Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's request to reopen a 
previously denied claim for service connection for a back 
disorder.  Also in the July 1997 rating decision, the RO 
denied the veteran's claim for a disability rating in excess 
of 20 percent for a right knee disability.  This appeal also 
arises from an August 1997 rating decision, in which the RO 
denied the veteran's claim for service connection for a left 
knee disability, claimed as secondary to a service-connected 
right knee disability.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disability was denied in an April 1958 Board decision.

2.  Since the April 1958 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for a back disability.


CONCLUSIONS OF LAW

Evidence received since the April 1958 Board decision denying 
service connection for a back disability is new and material, 
and the veteran's claim for that benefit may be reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Back
The veteran is seeking service connection for a back 
disorder.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

The Board denied service connection for a back condition in 
an April 1958 decision.  When the Board denies a claim, the 
claim may not be reopened and reviewed unless new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1999).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156 (1996).  
In order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The April 1958 Board decision is the only final 
disallowance of the veteran's claim for service connection 
for a back disorder.  Therefore, his request to reopen the 
claim will be addressed based on whether new and material 
evidence has been presented or secured since the April 1958 
decision.

Prior to the April 1958 decision, the veteran's claims file 
contained medical records and statements from the veteran.  
In the veteran's service medical records, no back disorder 
was noted on his August 1943 entrance examination.  In 
October 1943, the veteran was seen for a sprain of the left 
shoulder.  In April 1945, he was treated for a sprain of his 
right knee, reported as incurred when he twisted his knee 
while carrying a bucket of coal.  He received hospital 
treatment in August 1945, for what was described as an ill-
defined condition of the nervous system, manifested by 
delirium, elevation of temperature, and slight stiffness of 
the neck.  It was reported that spinal fluid examination 
revealed normal findings.  No back disorder was found on his 
February 1946 separation examination.

In a 1957 statement, private physician Edward B. Ramsey, 
M.D., wrote that he had treated the veteran in 1955.  Dr. 
Ramsey reported that the veteran had trouble with low back 
pain after being on his feet, bending, or walking over one 
hour.  Dr. Ramsey wrote that the veteran's low back was very 
weak, and tended to dislocate.

On VA examination in July 1957, the veteran reported that he 
had low back pain.  The examiner noted tenderness of the low 
back, and slight limitation of flexion.  The straight leg 
raising test was negative.  X-rays of the veteran's 
lumbosacral spine taken in July 1957 showed increased 
concavity of the lower thoracic bodies, and flattening of the 
lumbar bodies, especially L1 and L2.  The examiner's 
impression was compression deformities of L1 and L2, and 
nucleus pulposus erosion.

In an October 1957 statement, the veteran asserted that a 
spinal tap taken during service had weakened his spine.  In 
December 1957, the veteran wrote that he had received 
treatment for pain in his knee and back, and for a nervous 
condition.  In February 1958, the veteran wrote that he 
presently had low back pain and severe pain with bending, and 
that he had experienced exactly the same symptoms while he 
was in service.  He reported that he began to have those 
symptoms while in was in service, and that he continued to 
have them at present.

The records added to the claims file since April 1958 include 
medical records and statements from the veteran.  The veteran 
underwent surgery on his right knee in May 1958.  The VA 
hospital record indicated that examination of the back was 
negative.  Private medical records from Pardee Memorial 
Hospital reflect that the veteran was admitted in March 1977, 
and again in March 1978, for low back pain, with radiation of 
pain into the right leg.  On each occasion, the veteran 
reported a several week period of increasingly severe low 
back pain.  X-rays showed osteoarthritis of the lumbar spine.  
X-rays taken in 1977 were compared with x-rays taken in 1964, 
and the examiner reported that there was significant 
progression of osteoarthritic changes since 1964.

VA outpatient treatment notes dated between 1993 and 1998 
contain references to the veteran's back.  In April 1993, the 
veteran reported that he had pain in his right leg and low 
back, and that, when his leg hurt, his back also hurt.  In 
January 1994, the veteran reported that he had had low back 
pain for years.   January 1995 treatment notes reflected that 
the veteran had left knee and low back pain.  The examiner 
noted that x-rays showed moderate degenerative joint disease 
of the lumbar spine, degenerative disc disease at L5-S1, and 
mild compression of L3.  The examiner reported that the 
changes shown on x-rays were probably old.  In June 1995, 
lumbar spine x-rays again showed mild to moderate 
degenerative joint disease, with narrowed disc space at L5-
S1.  Cervical spine x-rays show moderate degenerative joint 
disease, with osteoarthritic spurs, and narrowed disc spaces 
with degenerative disc disease.  Notes from March and May 
1996 reflected that the veteran wore a back brace.  In 
January 1997, the veteran reported low back pain and pain in 
both knees.  The examiner noted decreased motion of the 
lumbar spine motion, and reported the impression that the 
veteran's low back pain was due to degenerative joint disease 
and degenerative disc disease.  In April 1998, the veteran 
reported pain in his legs and back, and reported that he had 
an old back injury.

In a November 1997 statement, the veteran wrote that, during 
service, he had gone to sick call and reported that he had 
back pain.  He reported that each time he went he was given 
pain medication and returned to duty, and no effort was made 
to determine the cause of his back pain.  The veteran wrote 
that he also believed that his right knee disability had 
contributed to his back disorder, in that the right knee 
disorder caused him to limp, which put strain on his back and 
left knee.

In a January 1998 hearing at the RO, the veteran stated that 
he began to have back pain during service, at the same time 
that he sustained an injury to his right knee.  He reported 
that his right knee and back began to hurt when his fell and 
twisted his back and knee while playing baseball.  He 
indicated that he reported knee and back pain at that time.  
He indicated that service personnel gave him pain medication, 
but did not test or thoroughly examine his back.  He stated 
that, in recent years, doctors had told him that he had 
arthritis in his back.

In August 1999, the veteran had a video conference hearing 
before the undersigned Board Member.  He reported that his 
right knee sometimes buckled and caused him to fall.  He 
stated that at those times he had increased pain in his right 
leg and in his back.  He reported that during service he was 
told his back pain was due to a sprain, but no x-rays of his 
back were taken.  He reported that his back pain had 
continued consistently over time.  He stated that a VA doctor 
had told him that it was possible that there was a 
relationship between his back pain and his right knee 
disorder.

The evidence added to the claims file since April 1958 
includes the veteran's testimony that his back pain is 
related to his service-connected right knee disability.  That 
contention had not been presented as of April 1958, and the 
evidence is sufficiently relevant to a claim for service 
connection that it should be considered in order to fairly 
decide the claim.  The Board finds that new and material 
evidence regarding the veteran's claim for service connection 
for a back disorder has been presented since the Board denied 
the claim in April 1958.  For reasons explained below, the 
reopened claim will be remanded to the RO for further action.


ORDER

The appeal to reopen a claim of service connection for a back 
disability is granted.


REMAND

Back and Left Knee 
A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In his August 1999 video conference Board hearing, the 
veteran reported that VA doctors had told him that it was 
possible that his back disability and his left knee 
disability were each related to his service-connected right 
knee disability.  The veteran and his representative 
indicated that the veteran had continued to receive treatment 
at the Asheville, North Carolina VA Medical Center (VAMC), 
and that records of treatment since 1997 had not been 
associated with the claims file.  The veteran has identified 
VA medical records that might be relevant to his claims for 
service-connection.  Because VA medical records are in the 
control and possession of VA, VA is obligated to consider 
those records, even prior to a determination as to whether a 
claim is well grounded.  Therefore, the Board will remand the 
reopened claim for service connection for a back disability, 
as well as the claim for service connection for a left knee 
disability.
In addition, the veteran and his representative have 
requested a VA medical examination, with an opinion as to 
whether the veteran's current back disability and left knee 
disability are related to his service-connected right knee 
disability.  If the claims are found to be well grounded, 
such development would be warranted.  

Right Knee
The veteran is seeking a disability rating higher than 20 
percent for residuals of a service-connected right knee 
injury with arthritis.  A claim for an increased rating for a 
disability is generally well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
The veteran claims that his right knee disability has 
worsened; thus, the claim for an increased rating is well 
grounded.

The veteran and his representative have asserted that the 
most recent records of VA treatment of the veteran's right 
knee have not been considered, and that those records are 
significant to his claim for an increased rating.  In 
addition, the Board notes that the veteran has not had a VA 
examination of his right knee since 1992, although he has 
reported that his right knee disability has worsened in 
recent years.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain, and associate 
with the veteran's claims file, all 
records of outpatient and inpatient 
treatment of the veteran at the VAMC in 
Asheville, North Carolina, from 1997 
through the present.

2.  The RO should schedule the veteran 
for a VA medical examination for the 
purpose of determining the current 
manifestations and severity of his 
service-connected right knee disability.  
The examiner should be afforded an 
opportunity to review the veteran's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies.  The range 
of motion of the veteran's right knee 
should be reported, as well as findings 
as to whether the knee exhibits pain on 
motion, weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.

3.  The RO should the review the 
veteran's file, including all newly 
obtained records, and determine whether 
the file contains any medical evidence or 
finding that the veteran's back 
disability is related to his right knee 
disability, and/or that his left knee 
disability is related to his right knee 
disability.
                      
4.  If the RO finds that there is medical 
evidence of a connection between the 
veteran's back disability and/or left 
knee disability and his right knee 
disability, the veteran should be 
scheduled for a VA orthopedic 
examination.  His claims file and a copy 
of this remand should be provided to the 
examining physician for review prior to 
the examination.  The examiner should be 
asked to provide an opinion as to the 
likelihood of a relationship between the 
veteran's back disability and his right 
knee disability, and the likelihood of a 
relationship between the veteran's left 
knee disability and his right knee 
disability.  The examiner should explain 
the reasons for his or her conclusions.

5.  The appellant may submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 



